DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on February 10, 2021 has been received. Claims 1-13 and 15-20 are currently pending, of which claims 15-20 are withdrawn (the Examiner notes that claim 15 is presented in the listing of claims as “Currently Amended” but should read be presented as “Withdrawn – Currently Amended”).
Claims 1-13 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new grounds of rejection have been provided below in light of Applicant’s claim amendments. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 13 is objected to because of the following informalities:  “a bottom margin of the modesty support garment” should read “the bottom margin of the modesty support garment,” to maintain proper antecedent basis with amended claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the inner layer and the outer layer comprise a single textile folded at a bottom margin of the modesty support garment.” The limitation is indefinite, as it is unclear whether a) the inner and outer layers collectively include a single textile folded at a bottom margin of the modesty support garment (but may include other layers), b) the inner and outer layers each comprise a single textile folded at a bottom margin of the modesty support garment, or c) if the inner and outer layers are together formed of the same single textile folded at a bottom margin of the modesty support garment. For purposes of examination, the Examiner will interpret the limitation in a manner consistent with the third interpretation. 
	Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, and 10-13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (herein Black)(US PG Pub 2015/0056890) in view of Hurd (US PG Pub 2016/0227845), further in view of Mitchell (US PG Pub 2004/0003629).
Regarding claim 1, Black discloses a modesty support garment (1) comprising:
a breast contacting portion (110);
an upper chest portion (170) positioned superior to the breast contacting portion (see at least Fig. 1);
a back portion (240) connected (at least indirectly) to the breast contacting portion by a pair of side portions (180); and
a pair of shoulder straps (400) extending from the upper chest portion to the back portion (see Figs. 1-2), wherein:
the breast contacting portion comprises a three-layer construction (115, 120, 125, see paragraphs 0014-0018) comprising an inner layer (120), an outer layer (115), and a mesh 
the upper chest portion comprises a two-layer construction comprising an inner layer (120) and an outer layer (115; see paragraph 0020); and
the back portion comprises a single layer construction (see paragraphs 0022-0024, the Examiner notes that claim 1 is a comprising claim and further recites wherein the back portion “comprises a single layer construction,” which is an open-ended limitation – therefore, each ply of Black’s back portion forms a single layer construction and Black’s back portion comprises a single layer construction inasmuch as currently claimed).
Black further discloses wherein the mesh material (125) of the breast contacting portion is a supportive mesh material (see paragraph 0015) but fails to explicitly teach wherein the mesh material is a spacer mesh material.
However, Hurd teaches a breast-support garment (110) having a breast contacting portion (112), the breast-contacting portion forming a three-layer construction including an inner layer (210), an outer layer (214), and an intermediate layer (212) between the inner and outer layers (see Figs. 1-2 and paragraphs 0025-0028), wherein the intermediate layer comprises a spacer mesh material (see paragraphs 0023 and 0026 and at least claim 1), as such a material is advantageous for transporting moisture away from the wearer’s skin, so as to enhance wearer comfort (see paragraphs 0002-0004, 0008, and 0023).
Therefore, based on Hurd’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Black’s mesh material to be a spacer mesh material, as such a material is advantageous for transporting moisture away from the wearer’s skin, so as to enhance wearer comfort.

However, Mitchell teaches a multi-layer brassiere (30) having an inner layer (76) and an outer layer (84) which comprise a single textile (textile blank 70) folded at a bottom margin of the brassiere (bottom edge formed by chest band 82; see Figs. 4-6 and paragraphs 0007 and 0040-0045), so as to provide a unitary brassiere construction at the bottom of the brassiere (see paragraphs 0002 and 0007) to enhance wearer comfort and to reduce manufacturing/assembly steps.
	Therefore, based on Mitchell’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Black’s breast contacting portion such that the inner layer and the outer layer would comprise a single textile folded at a bottom margin of the modesty support garment, as doing so would provide a unitary brassiere construction at the bottom of the brassiere, to enhance wearer comfort and to reduce manufacturing/assembly steps.

Regarding claim 5, the modified garment of Black (i.e., Black in view of Hurd and Mitchell) is further disclosed wherein the inner layer (120 of Black) and the outer layer (115 of Black) of the breast contacting portion (110 of Black) are each formed from polyester yarns or elastic yarns (see paragraph 0014).
Black discloses wherein the inner and outer layers can be each made of a nylon-spandex blend, or other suitable fabrics such as rayon, polyester, and other elastomeric yarns (see paragraph 0014), but fails to explicitly teach wherein the inner and outer layers are each made of the polyester and elastic yarns.
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 7, the modified garment of Black (i.e., Black in view of Hurd and Mitchell) is further disclosed wherein the upper chest portion (170 of Black) and the breast contacting portion (110 of Black) are secured to one another by one or more stitch lines (see Fig. 1 and paragraph 0020 of Black; Black discloses wherein the upper chest portion 170 and the breast contacting portion 110 could be formed from a continuous ply, or from multiple pieces sewn together).

Regarding claim 10, the modified garment of Black (i.e., Black in view of Hurd and Mitchell) is further disclosed wherein the back portion (240 of Black) is comprised of a single layer mesh construction (see paragraphs 0015 and 0024 of Black and note regarding “single layer” above in the rejection of claim 1).
Black fails to explicitly disclose wherein the mesh is a mesh knit.

Therefore, based on Black’s and Hurd’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Black’s mesh fabric as a knitted mesh fabric, as it is well-known in the art to form fabrics by knitting, and knitted fabrics are known to provide enhanced stretching properties for conforming to a wearer’s shape and enhancing wearer comfort. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 11, the modified garment of Black (i.e., Black in view of Hurd and Mitchell) is further disclosed wherein the single layer mesh knit construction (of back portion 240 of Black) is formed from polyester yarns or elastic yarns (see paragraphs 0015 and 0024 of Black).
Black discloses wherein the single layer mesh knit construction be made of a nylon-spandex blend, or other suitable fabrics such as rayon, polyester, and other elastomeric yarns (see paragraph 0015), but fails to explicitly teach wherein the single layer mesh knit construction is formed from both polyester and elastic yarns.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Black’s nylon-spandex blend to be a In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 12, the modified garment of Black (i.e., Black in view of Hurd and Mitchell) is further disclosed wherein the outer layer (115 of Black) and the inner layer (120 of Black) of the upper chest portion (170 of Black) are each formed from polyester yarns or elastic yarns (see paragraphs 0014 and 0020 of Black).
Black discloses wherein the inner and outer layers can be each made of a nylon-spandex blend, or other suitable fabrics such as rayon, polyester, and other elastomeric yarns (see paragraph 0014), but fails to explicitly teach wherein the inner and outer layers are each made of the polyester and elastic yarns.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Black’s nylon-spandex blend to be a polyester-spandex blend, as Black already teaches wherein elastic blends, polyester, and elastomeric yarns are known in the art and suitable for forming the inner and outer layers, and such a modification would be nothing more than a simple substitution of one known elastic fiber In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06. 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

	Regarding claim 13, the modified garment of Black (i.e., Black in view of Hurd and Mitchell) is further disclosed wherein a bottom edge of the spacer mesh material (bottom edge of spacer mesh material 125 of Black, see annotated Fig. 4) is spaced apart from the bottom margin of the modesty support garment (see annotated Fig. 4 of Black).

    PNG
    media_image1.png
    600
    593
    media_image1.png
    Greyscale

Claims 2-3, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Black, Hurd, and Mitchell, as applied to claim 1 above, in view of Hearty (US PG Pub 2014/0134922).
	Regarding claim 2, Black, Hurd, and Mitchell together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the pair of shoulder straps are formed from a single layer mesh knit construction. Black is silent as to the material of the shoulder straps (400) and merely discloses wherein the shoulder straps may include sliders (410) to provide adjustability (see paragraph 0023).
	However, Hearty teaches a breast support garment (10) including a breast-contacting portion (25), a back portion (30), and pair of shoulder straps (20a, 20b) connecting the back portion to the breast contacting portion, wherein the shoulder straps are formed from a single layer mesh knit construction (see paragraphs 0030 and 0043-0044), so as to allow the mesh fabric to adjust naturally to the wearer and provide a firm but gentle compression fit without additional mechanical adjustment (see paragraphs 0043-0044).
	Therefore, based on Hearty’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Black’s shoulder straps to be formed of a single layer mesh knit construction, as doing so would allow the mesh fabric to adjust naturally to the wearer and provide a firm but gentle compression fit without additional mechanical adjustment (e.g., sliders).

	Regarding claim 3, the modified garment of Black (i.e., Black in view of Hurd, Mitchell, and Hearty) is further disclosed wherein the single layer mesh knit construction (of straps 20a, 20b of Hearty) is formed from polyester yarns or elastic yarns (see paragraph 0030 of Hearty).
and elastic yarns.
However, Black further discloses wherein the garment includes at least one single layer mesh knit construction made a nylon-spandex blend, or other suitable fabrics such as rayon, polyester, and other elastomeric yarns (see paragraph 0015).
Based on Hearty’s and Black’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided Black’s shoulder straps as a polyester-elastic fabric blend, as Black already teaches wherein elastic blends, polyester, and elastomeric yarns are known in the art and suitable for forming the mesh layer, and Hearty teaches wherein both polyester and elastic yarns are suitable for forming the mesh layer.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claim 4, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Black, Hurd, and Mitchell, as applied to claim 1 above, in view of Gehring, Jr. (herein Gehring)(US PG Pub 2012/0177904).
	Regarding claim 4, Black, Hurd, and Mitchell together teach the limitations of claim 1, as discussed above, but fail to teach wherein a thickness of the spacer mesh material is from about 2 millimeters to about 10 millimeters. Black, Hurd, and Mitchell are silent as to the exact dimensions of the spacer mesh layer.

	Therefore, based on Gehring’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Black’s spacer mesh material to have a thickness from about 2 millimeters to about 10 millimeters, as doing so would provide enhance air circulation and comfort.

Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Black, Hurd, and Mitchell, as applied to claim 1 above, in view of Moretti Polegato et al. (herein Moretti Polegato)(US PG Pub 2018/0338563).
Regarding claim 6, Black, Hurd, and Mitchell together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the inner layer and the outer layer of the breast contacting portion are formed from a napped textile.
However, Moretti Polegato teaches a three-layer spacer fabric construction for a garment (see paragraphs 0013 and 0073), including an inner layer (36) and outer layer (38), wherein the inner and outer layers are each formed from a napped textile (see paragraphs 0073-0075), so as to provide enhanced comfort for the user (see paragraph 0075).
Therefore, based on Moretti Polegato’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified .

Claims 8-9, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Black, Hurd, and Mitchell, as applied to claim 1 above, in view of Fine (US Patent No. 2,093,192).
Regarding claim 8, Black, Hurd, and Mitchell together teach the limitations of claim 1, as discussed above. Black further discloses wherein a seam may be formed between the breast contacting portion (110) and the upper chest portion (170; see Fig. 1 and paragraph 0020 of Black; Black discloses wherein the upper chest portion 170 and the breast contacting portion 110 could be formed from a continuous ply, or from multiple pieces sewn together), but fails to specifically disclose wherein the seam is a turned-in seam.
However, Fine teaches a breast supporting garment (see Figs. 1-2) having a breast contacting portion (18) and an upper chest portion (13) joined together at a seam (29/32), wherein the seam is a turned-in seam (see Figs. 1-3 and page 1, column 2, line 48 – page 2, column 1, line 55), so as to provide a finished appearance at both the inner and outer surfaces of the garment (see page 1, column 1, lines 1-25 and column 2, lines 48-53).
Therefore, based on Fine’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Black’s seam to be a turned-in seam, as doing so would provide a finished appearance at both the inner and outer surfaces of the garment.


However, Fine teaches a breast supporting garment (see Figs. 1-2) having a breast contacting portion (18), an upper chest portion (13), and a pair of shoulder straps (55), wherein the pair of shoulder straps is joined to the upper chest portion at a seam (31/52), wherein the seam is a turned-in seam (see Figs. 1-3; page 1, column 2, line 48 – page 2, column 1, line 55; and column 2, lines 69-73), so as to provide a finished appearance at both the inner and outer surfaces of the garment (see page 1, column 1, lines 1-25 and column 2, lines 48-53).
Therefore, based on Fine’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Black’s shoulder straps to be joined to the upper chest portion at a turned-in seam, as doing so would provide a finished appearance at both the inner and outer surfaces of the garment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732